In a proceeding, inter alia, to invalidate petitions designating Aaron Weiss as a candidate in the Democratic Party Primary Election to be held on September 10, 1981 for the public office of Council Member at Large, the appeal is from a judgment of the Supreme Court, Queens County (Hyman, J.), dated August 25, 1981, which, inter alia, granted the application. Appeal dismissed, without costs or disbursements. The appellant has failed to properly perfect his appeal in that the minutes of the trial in this matter have not been produced. These minutes are necessary to consider appellant’s factual allegations. Therefore, the appeal must be dismissed. Damiani, J.P., Gibbons, Gulotta and Bracken, JJ., concur.